This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0020

                              Patrick Samuel Meszaros,
                                      petitioner,
                                      Appellant,

                                         vs.

                                 State of Minnesota,
                                     Respondent

                                Filed August 24, 2015
                                      Affirmed
                                  Klaphake, Judge*

                            Dakota County District Court
                             File No. 19-K6-07-000105

Cathryn Young Middlebrook, Chief Appellate Public Defender, Carol A. Comp, Special
Assistant State Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Amy A. Schaffer, Assistant County
Attorney, Hastings, Minnesota (for respondent)

      Considered and decided by Larkin, Presiding Judge; Chutich, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Appellant Patrick Meszaros pleaded guilty to fifth-degree possession of a

controlled substance in February 2007, after testing conducted by the St. Paul Police

Department Crime Laboratory (SPPDCL) confirmed that he possessed a bag containing

trace amounts of methamphetamine.          Seven years later, appellant petitioned for

postconviction relief based on evidence of “faulty testing policies, practices, and

procedures” at the SPPDCL that were made public in 2012. The postconviction court

summarily denied appellant’s petition without a hearing, and he appealed. Because the

record conclusively shows that appellant was not entitled to relief, we affirm.

                                     DECISION

       We review the district court’s denial of a postconviction petition without a hearing

for an abuse of discretion. Chambers v. State, 831 N.W.2d 311, 318 (Minn. 2013).

Appellant has the burden to prove the facts alleged in his postconviction petition by a fair

preponderance of the evidence. Minn. Stat. § 590.04, subd. 3 (2014). “To meet that

burden, a petitioner’s allegations must be supported by more than mere argumentative

assertions that lack factual support.” Powers v. State, 695 N.W.2d 371, 374 (Minn.

2005). A postconviction court may summarily deny a petition for relief without an

evidentiary hearing if the record conclusively shows that the petitioner is not entitled to

relief. Minn. Stat. § 590.04, subd. 1 (2014).

       Generally, a postconviction petition must be filed within two years after the entry

of judgment of conviction or sentence, if no direct appeal is filed, or after an appellate


                                                2
court’s final disposition of the petitioner’s direct appeal. Minn. Stat. § 590.01, subd. 4

(2014). But the postconviction limitations period does not apply if, among other things,

the petitioner alleges the existence of newly discovered evidence or establishes that the

petition is not frivolous and is in the interests of justice. Id. Under those circumstances,

a postconviction petition must be filed “within two years of the date the claim arises.” Id.

       Appellant presented five arguments to the district court alleging that he was

entitled to postconviction relief. None of these arguments warrants relief.

Newly Discovered Evidence

       A petitioner is entitled to postconviction relief based on newly discovered

evidence if he proves

               that the evidence (1) is newly discovered; (2) could not have
               been ascertained by the exercise of due diligence by the
               petitioner or the petitioner’s attorney within the 2-year time-
               bar for filing a petition; (3) is not cumulative to evidence
               presented at trial; (4) is not for impeachment purposes; and
               (5) establishes by the clear and convincing standard that
               petitioner is innocent of the offenses for which he was
               convicted.

Riley v. State, 819 N.W.2d 162, 168 (Minn. 2012). “All five criteria must be satisfied to

obtain relief.” Id.

       The postconviction court reasoned that “[appellant’s] attorney could have

discovered the problems by seeking documents regarding the lab’s procedures and

protocols for testing controlled substances” and that this evidence “was discoverable with

due diligence.” This court recently addressed the same issue and concluded that the

petitioner failed to show that he could not have discovered the issues with SPPDCL’s



                                             3
testing with due diligence. Roberts v. State, 856 N.W.2d 287, 291 (Minn. App. 2014),

review denied (Minn. Jan. 28, 2015). This court stated:

                     [Appellant] does not claim that he made any effort to
              investigate the validity of the test results. Nor does he claim
              that anyone prevented him from doing so. Instead, he merely
              asserts that the deficiencies in the crime lab’s procedures
              could not have been discovered with due diligence because no
              one had reason to suspect problems at the crime lab. That
              assertion is belied by [appellant’s] postconviction
              submissions, which show that the defendant in the 2012
              Dakota County case discovered the deficiencies.

Id. Similarly, the record here does not show that appellant made any effort to investigate

or question the SPPDCL’s test results, indicating a failure to exercise due diligence.

       Appellant’s petition also failed to establish the fourth and fifth required elements.

He does not allege contamination of his own testing sample, but rather seeks to impeach

the results generally. And the SPPDCL deficiencies do not prove by clear and convincing

evidence that appellant is innocent. See id. at 292 (“Actual innocence is more than

uncertainty about guilt. Instead, establishing actual innocence requires evidence that

renders it more likely than not that no reasonable jury would convict”) (quotation

omitted). The district court therefore did not abuse its discretion when it determined that

the newly-discovered-evidence exception did not apply.

Brady Violation

       Appellant next argues that the state’s failure to disclose the SPPDCL’s testing

deficiencies before trial was a violation of its obligation to disclose exculpatory or

impeaching evidence under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). To

receive a new trial for a Brady violation, a petitioner must establish that (1) the evidence


                                             4
was favorable to him as exculpatory or impeaching; (2) the evidence was suppressed by

the prosecution; and (3) the evidence was material, resulting in prejudice to the petitioner.

Walen v. State, 777 N.W.2d 213, 216 (Minn. 2010). The state’s suppression of evidence

results in prejudice if “there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.” Id.

(quotation omitted).

       Although the SPPDCL evidence has impeachment value, the postconviction court

correctly concluded that appellant did not allege any facts indicating that the state knew

of these deficiencies at the time of appellant’s plea. Nor did he allege facts demonstrating

that evidence of the testing deficiencies, if admitted, would have changed the result of the

proceeding. Appellant therefore did not fulfill the second or third prongs, which are

required to grant a new trial for a Brady violation. The district court did not abuse its

discretion in rejecting this argument.

Due Process Violation

       Appellant argues that he is entitled to withdraw his guilty plea because the state

violated his right to due process by using unreliable scientific evidence from the

SPPDCL. “This court reviews the procedural due process afforded a party de novo.”

Staeheli v. City of St. Paul, 732 N.W.2d 298, 304 (Minn. App. 2007). “To determine

whether an individual’s right to procedural due process has been violated, a reviewing

court must first determine whether a protected liberty or property interest is implicated

and then determine what process is due by applying a balancing test.” State v. Ness, 819
N.W.2d 219, 225 (Minn. App. 2012), aff’d, 834 N.W.2d 177 (Minn. 2013).


                                             5
       Appellant relies on State v. Schwartz, 447 N.W.2d 422 (Minn. 1989), which

addressed due process concerns regarding the reliability of DNA testing and its use at

trial. 447 N.W.2d at 427. The supreme court stated:

              [T]he fair trial and due process rights are implicated when
              data relied upon by a laboratory in performing tests are not
              available to the opposing party for review and cross
              examination. Under our broad discovery rules, defense
              counsel has the right to inspect and reproduce any results or
              reports of physical or mental examinations, scientific tests,
              experiments or comparisons made in connection with the
              particular case.

Id. at 427 (quotation omitted). Therefore, test data and methodology must be available

for independent review by the opposing party to fulfill that party’s due process rights. Id.

       Appellant never requested the SPPDCL’s test results, details of its testing

procedures, or permission to cross-examine any SPPDCL employees. He did not seek

independent testing and does not allege that he was deprived of an opportunity to do so.

He therefore was not denied due process under Schwartz. And he has no other claim that

he was denied a fair trial. He waived his right to that trial—in addition to his rights to

cross-examine witnesses and to impeach the state’s evidence against him—when he

pleaded guilty in exchange for the dismissal of one of his charges. See State v. Jeffries,

806 N.W.2d 56, 64 (Minn. 2011) (stating that a guilty plea by a counseled defendant acts

as a waiver of all non-jurisdictional defects arising prior to entry of a plea).

Manifest Injustice

       A court must allow a defendant to withdraw his guilty plea when “necessary to

correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. A manifest injustice



                                               6
occurs if a guilty plea is not valid, because it is not accurate, voluntary, and intelligent.

Perkins v. State, 559 N.W.2d 678, 688 (Minn. 1997). Appellant argues that his guilty

plea was not made accurately, voluntarily, or intelligently as a result of the SPPDCL’s

testing deficiencies and thus the district court abused its discretion by not allowing him to

withdraw his plea.

       A plea is accurate when a proper factual basis supports the conclusion that

appellant is guilty. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).              A plea is

intelligent if a defendant understands “the charges against him, the rights he [was]

waiving, and the consequences of his plea.” Id. at 96.            A plea is voluntary if the

defendant’s will was not overborne at the time he pleaded guilty in response to improper

pressures or promises.      State v. Farnsworth, 738 N.W.2d 364, 373 (Minn. 2007).

Appellant has presented no credible basis for establishing that his plea was not intelligent

or voluntary; on this record, he understood the charges, the rights he waived, and the

consequences of pleading guilty, and he was not subjected to improper pressure or

inducements.

       As    to   accuracy,    appellant   admitted     under   oath    that   he   possessed

methamphetamine; he knew he possessed methamphetamine; and the methamphetamine

was his. Appellant does not now contend that the substance he possessed was not

methamphetamine, nor does he contend that his particular testing sample was affected by

the testing deficiencies. This factual basis is sufficient for an accurate plea.

       In Roberts, this court stated, “We recognize that the information regarding the

crime lab could have influenced Robert’s decision to waive his right to a trial and plead


                                               7
guilty. But it is not fundamentally unfair to hold Roberts accountable for his choice to

accept the state’s scientific evidence at face value . . . .” Roberts, 856 N.W.2d at 293.

Appellant’s plea was accurate, voluntary, and intelligent, and the district court did not

abuse its discretion by denying his request to withdraw it.

Ineffective Assistance of Counsel

       Appellant argues that his postconviction petition should be granted in the interests

of justice because his trial counsel provided ineffective assistance by failing to investigate

SPPDCL’s testing procedures and protocols. To prevail on a claim of ineffective

assistance of counsel, appellant must demonstrate “(1) that his counsel’s representation

fell below an objective standard of reasonableness; and (2) there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Nissalke v. State, 861 N.W.2d 88, 94 (Minn. 2015)

(quotations omitted). “The extent of counsel’s investigation is considered a part of trial

strategy,” which this court generally does not review. Opsahl v. State, 677 N.W.2d 414,

421 (Minn. 2004).

       The district court concluded that “[appellant’s] counsel’s performance did not fall

below the range of reasonable professional assistance” because when appellant pled

guilty no other attorney had questioned or thought to investigate the SPPDCL’s practices.

The court further reasoned that because appellant never alleged that the substance was

not methamphetamine, his attorney’s strategy to not investigate the test results was

reasonable. The district court did not abuse its discretion by rejecting appellant’s

ineffective assistance of counsel claim.


                                              8
       Because appellant failed to allege any facts in his postconviction petition to

support his argumentative assertions, the district court did not abuse its discretion by

denying his petition. Nor did the court abuse its discretion by deciding not to hold an

evidentiary hearing because the “petition and the files and records of the proceeding

conclusively show that the petitioner is entitled to no relief.”    Minn. Stat. § 590.04,

subd. 1. We affirm the postconviction court’s denial of appellant’s petition.

       Affirmed.




                                            9